COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER

Appellate case name:        Charles Cannon v. Sopheak Kong

Appellate case number:      01-18-00363-CV

Trial court case number:    88806-F

Trial court:                County Court at Law No. 2 of Brazoria County

      Appellant filed a motion to strike the brief of Appellee, Sopheak Kong.
Appellant’s motion is DENIED. See TEX. R. APP. P. 9.4.
       It is so ORDERED.


Judge’s signature: Harvey Brown
                    Acting individually       Acting for the Court

Date: December 20, 2018